NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 1 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 15-10423

                   Plaintiff-Appellee,             D.C. No. 4:11-cr-00337-JGZ

    v.
                                                   MEMORANDUM*
 ALFREDO LOPEZ,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Jennifer G. Zipps, District Judge, Presiding

                               Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Alfredo Lopez appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether a district court

has authority to modify a sentence under section 3582(c)(2), see United States v.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Lopez contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. Contrary to Lopez’s contention, the district

court properly calculated his amended guideline range as 51 to 63 months without

considering the two-level fast-track departure that the court granted at his original

sentencing. See U.S.S.G. § 1B1.10 cmt. n.1(A); United States v. Ornelas, No. 15-

10522, 2016 WL 3126272, at *5 (9th Cir. June 3, 2016); see also United States v.

Rosales-Gonzales, 801 F.3d 1177, 1180-83 (9th Cir. 2015) (fast-track reduction is

discretionary departure under the Guidelines). Because Lopez received a sentence

of 51 months, the district court correctly concluded that Lopez is ineligible for a

sentence reduction. See U.S.S.G. § 1B1.10(b)(2)(A) (“[T]he court shall not

reduce the defendant’s term of imprisonment under 18 U.S.C.

§ 3582(c)(2) and this policy statement to a term that is less than the minimum of

the amended guideline range.”).

      AFFIRMED.




                                          2                                    15-10423